


Exhibit 10.1
 
EXECUTION COPY
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of August 9,
2010 by and among Raptor Pharmaceutical Corp., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).
 
RECITALS
 
A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.


B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of common stock, par value $0.001
per share (the “Common Stock”), of the Company, set forth below such Purchaser’s
name on the signature page of this Agreement (which aggregate amount for all
Purchasers together shall be 4,735,012 shares of Common Stock and shall be
collectively referred to herein as the “Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to one hundred
percent (100%) of the number of Shares purchased by such Purchaser (rounded down
to the nearest whole share) (the shares of Common Stock issuable upon exercise
of or otherwise pursuant to the Warrants collectively are referred to herein as
the “Warrant Shares”).


C.           The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.


D.           The Company has engaged JMP Securities LLC as its exclusive
placement agent (the “Placement Agent”) for the offering of the Shares and
Warrants on a “best efforts” basis.


E.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and the Warrant Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
 
ARTICLE I.
 
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Acquiring Person” has the meaning set forth in Section 4.6.
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Board of Directors ” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Buy-In” has the meaning set forth in Section 4.1(f).
 
“Buy-In Price” has the meaning set forth in Section 4.1(f).
 
“California Courts” means the state and federal courts sitting in Marin County,
California.
 
“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.
 
“Closing Bid Price”  means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or, (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10 of the
Warrants. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
“Company” has the meaning set forth in the Preamble.


“Company Counsel” means Paul, Hastings, Janofsky & Walker, LLP with offices
located at 515 South Flower Street, Floor 25, Los Angeles, California 90071.


                      “Company Deliverables” has the meaning set forth in
Section 2.2(a).


                      “Company’s Knowledge” means with respect to any statement
made to the Company’s Knowledge, that the statement is based upon the actual
knowledge of the executive officers of the Company having responsibility for the
matter or matters that are the subject of the statement.


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Deadline Date” has the meaning set forth in Section 4.1(f).
 
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“DTC” has the meaning set forth in Section 4.1(c).
 
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
 
“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.
 
“Environmental Laws” has the meaning set forth in Section 3.1(dd).
 
“Evaluation Date” has the meaning set forth in Section 3.1(t).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Indebtedness” has the meaning set forth in Section 3.1(mm).
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.
 
 “Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects resulting from or relating to
the announcement or disclosure of the sale of the Securities or other
transactions contemplated by this Agreement, or (iii) effects caused by any
event, occurrence or condition resulting from or relating to the taking of any
action in accordance with this Agreement.
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.


“Material Permits” has the meaning set forth in Section 3.1(n).
 
“OFAC” has the meaning set forth in Section 3.1(ll).
 
“Outside Date” means the thirtieth day following the date of this Agreement.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agent” has the meaning set forth in the Recitals.
 
“Press Release” has the meaning set forth in Section 4.5.
 
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means $3.075 per unit.
 
“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.9.
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Shares” has the meaning set forth in the Recitals.
 
“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
 
“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).
 
“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.
 
“Trading Affiliate” has the meaning set forth in Section 3.2(h).
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, and the
Irrevocable Transfer Agent Instructions.
 
“Transfer Agent” means American Stock Transfer & Trust Company LLC the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue
 
Brooklyn, NY 11219 and a facsimile number of (718) 765-8718 or any successor
transfer agent for the Company.
 
“Warrants” has the meaning set forth in the Recitals to this Agreement.  The
Placement Agent and/or its designees are also receiving placement agent warrants
as compensation for services rendered in connection with the transactions set
forth herein, which warrants shall also constitute “Warrants” for all purposes
hereunder.
 
“Warrant Shares” has the meaning set forth in the Recitals.
 
ARTICLE II.
 
PURCHASE AND SALE
 
2.1 Closing.
 
(a) Amount.  Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of shares of Common Stock equal to the quotient resulting from dividing
(i) the Subscription Amount for such Purchaser by (ii) the Purchase Price,
rounded down to the nearest whole Share.  In addition, each Purchaser shall
receive a Warrant to purchase a number of Warrant Shares equal to one hundred
percent (100%) of the number of Shares purchased by such Purchaser, as indicated
below such Purchaser’s name on the signature page to this Agreement. The
Warrants shall have an exercise price equal to $3.075 per Warrant Share subject
to adjustment as provided in the Warrants.
 
(b) Closing.  The Closing of the purchase and sale of the Shares and Warrants
shall take place at the offices of Goodwin Procter LLP, The New York Times
Building, 620 Eighth Avenue, New York, New York on the Closing Date or at such
other locations or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.
 
(c) Form of Payment.  Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on or prior to the Business Day immediately prior
to the Closing Date, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, to a non-interest
bearing escrow account established by the Company and the Placement Agent with
JPMorgan Chase Bank, N.A. (the “Escrow Agent”) as set forth on Exhibit H hereto
(the aggregate amounts received being held in escrow by the Escrow Agent are
referred to herein as the “Escrow Amount”).  On the Closing Date, (a) the
Company and the Placement Agent shall instruct the Escrow Agent to deliver, in
immediately available funds, the Escrow Amount constituting the aggregate
purchase price as follows: (1) to the Placement Agent, the fees and reimbursable
expenses payable to the Placement Agent (which fees and expenses shall be set
forth in such instructions), and (2) the balance of the aggregate purchase price
to the Company, (b) the Company shall irrevocably instruct the Transfer Agent to
deliver to each Purchaser one or more stock certificates, free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof), evidencing the number of Shares such Purchaser is purchasing as is set
forth on such Purchaser’s signature page to this Agreement next to the heading
“Number of Shares to be Acquired” (the “Stock Certificate”), within three (3)
Trading Days after the Closing and (c) the Company shall deliver to each
Purchaser one or more Warrants, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof), evidencing the
number of Warrants such Purchaser is purchasing as is set forth on such
Purchaser’s signature page to this Agreement next to the heading “Underlying
Shares Subject to Warrant”, within three (3) Trading Days after the Closing.
 
2.2 Closing Deliveries.    (a)    On or prior to the Closing, the Company shall
issue, deliver or cause to be delivered to each Purchaser the following (the
“Company Deliverables”):
 
(i) this Agreement, duly executed by the Company;
 
(ii) facsimile copies of one or more stock certificates, free and clear of all
restrictive legends (except as provided in Section 4.1(b) hereof), evidencing
the Shares subscribed for by such Purchaser hereunder, registered in the name of
such Purchaser as set forth on the Stock Certificate Questionnaire included as
Exhibit C-2 hereto (the “Stock Certificate”), with the original Stock
Certificates delivered within three (3) Trading Days of Closing; provided,
however that the receipt of such facsimile shall be conditioned on the Company
receiving a completed Stock Certificate Questionnaire from such Purchaser no
later than one (1) Business Day prior to the Closing Date.
 
(iii) facsimile copies of one or more Warrants, executed by the Company and
registered in the name of such Purchaser as set forth on the Stock Certificate
Questionnaire included as Exhibit C-2 hereto, pursuant to which such Purchaser
shall have the right to acquire such number of Warrant Shares equal to one
hundred percent (100%) of the number of Shares issuable to such Purchaser
pursuant to Section 2.2(a)(ii), rounded down to the nearest whole share, on the
terms set forth therein, with the original Warrants delivered within three (3)
Trading Days of Closing; provided, however that the receipt of such facsimile
shall be conditioned on the Company receiving a completed Stock Certificate
Questionnaire from such Purchaser no later than one (1) Business Day prior to
the Closing Date.
 
(iv) a legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit D, executed by such counsel and addressed to the
Purchasers and the Placement Agent;
 
(v) the Registration Rights Agreement, duly executed by the Company;
 
(vi) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent instructing the Transfer Agent to deliver, on an
expedited basis, a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Purchase Price, registered in the
name of such Purchaser;
 
(vii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate or articles of incorporation, as amended,
and by-laws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company, in the form attached hereto as Exhibit F;
 
(viii) the Compliance Certificate referred to in Section 5.1(h);
 
(ix) a Lock-Up Agreement, substantially in the form of Exhibit I hereto (the
“Lock-Up Agreement”) executed by each person listed on Exhibit J hereto, and
each such Lock-Up Agreement shall be in full force and effect on the Closing
Date;
 
(x) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State (or comparable office) of Delaware, as of a
date within three (3) Business Days of the Closing Date;
 
(xi) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within three (3) Business Days of the
Closing Date; and
 
(xii) a certified copy of the certificate or articles of incorporation, as
certified by the Secretary of State (or comparable office) of Delaware, as of a
date within three (3) Business Days of the Closing Date.
 
(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
 
(i) this Agreement, duly executed by such Purchaser;
 
(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Purchase Price” indicated below
such Purchaser’s name on the applicable signature page hereto under the heading
“Aggregate Purchase Price (Subscription Amount)” by wire transfer to the Escrow
Account, as set forth on Exhibit H attached hereto;
 
(iii) the Registration Rights Agreement, duly executed by such Purchaser;
 
(iv) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Annex B to the Registration Rights Agreement; and
 
(v) a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Stock Certificate Questionnaire in the forms
attached hereto as Exhibits C-1 and C-2, respectively.
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except (i) as set forth in
the schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, or (ii) disclosed in the SEC Reports, the
Company hereby represents and warrants as of the date hereof and the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date), to each of the Purchasers and to the
Placement Agent:
 
(a) Subsidiaries.  The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto.  Except as disclosed in Schedule 3.1(a)
hereto, the Company owns, directly or indirectly, all of the capital stock or
comparable equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock or comparable
equity interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights to subscribe for or
purchase securities.
 
(b) Organization and Qualification.  The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  The Company
and each of its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect, and no Proceeding has been instituted, is pending,
or, to the Company’s Knowledge, has been threatened in writing in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.  The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the  subsequent issuance of
the Warrant Shares upon exercise of the Warrants) have been duly authorized by
all necessary corporate action on the part of the Company, and no further
corporate action is required by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the Required
Approvals.  Each of the Transaction Documents to which it is a party has been
(or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or otherwise result in a violation of the
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have  or  reasonably be expected to
result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals.  Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than (i)
the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Shares and Warrant Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.5 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).
 
(f) Issuance of the Securities.  The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all Liens, other than restrictions on transfer provided for in the
Transaction Documents or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights.  The Warrants have been duly authorized
and, when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. The Warrant Shares issuable upon exercise of the
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents and the Warrants will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders.  Assuming the accuracy of the representations
and warranties of the Purchasers in this Agreement, the Securities will be
issued in compliance with all applicable federal and state securities laws.  As
of the Closing Date, the Company shall have reserved from its duly authorized
capital stock the number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).  The Company shall, so long as any of the
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of such outstanding Warrants, the number of
shares of Common Stock issuable upon exercise of such outstanding Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).
 
(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g) hereto.  The
Company has not issued any capital stock since the date of its most recently
filed SEC Report other than pursuant to that certain Purchase Agreement by and
between the Company and Lincoln Park Capital Fund, LLC, dated as of April 16,
2010, and to reflect stock option and warrant exercises that do not,
individually or in the aggregate, have a material affect on the issued and
outstanding capital stock, options and other securities.   No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents that have not been effectively waived as of the Closing Date. Except
as set forth on Schedule 3.1(g) or a result of the purchase and sale of the
Shares and Warrants, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares and Warrants will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers and the Placement Agent) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.
 
(h) SEC Reports; Disclosure Materials.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports, together with the Disclosure Schedules, being collectively
referred to as the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, except where the failure to file on a
timely basis would not have or reasonably be expected to result in a Material
Adverse Effect (including, for this purpose only, any failure to qualify to
register the Shares and Warrant Shares for resale on Form S-1 or which would
prevent any Purchaser from using Rule 144 to resell any Securities).  As of
their respective filing dates, or to the extent corrected by a subsequent
restatement, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company is not an issuer subject to Rule
144(i) under the Securities Act.  Each of the Material Contracts to which the
Company or any Subsidiary is a party or to which the property or assets of the
Company or any of its Subsidiaries are subject has been filed as an exhibit, or
duly incorporated by reference, to the SEC Reports.
 
(i) Financial Statements.   The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement).  Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.
 
(j) Material Changes.  Since August 31, 2009, except as specifically disclosed
in a subsequent SEC Report filed prior to the date hereof, (i) there have been
no events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued in the ordinary course as dividends on outstanding preferred stock or
upon the exercise of warrants or issued pursuant to existing Company stock
option or upon the exercise of warrants or stock purchase plans or executive and
director compensation arrangements disclosed in the SEC Reports. Except for the
issuance of the Shares and Warrants contemplated by this Agreement, no event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made.
 
(k) Litigation.  There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) except as specifically disclosed in the SEC Reports,
would, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.  Except
as disclosed in its SEC Reports, neither the Company nor any Subsidiary, nor to
the Company’s Knowledge any current director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  Other
than publicly available correspondence between the Commission and the Company,
there has not been, within one year prior to the date hereof, and to the
Company’s Knowledge there is not pending or contemplated, any investigation by
the Commission involving the Company or any current director or officer of the
Company.  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any of
its Subsidiaries under the Exchange Act or the Securities Act.
 
(l) Employment Matters.  No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or any Subsidiary’s employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and each Subsidiary believes that its relationship
with its employees is good.  No executive officer of the Company (as defined in
Rule 501(f) of the Securities Act) has notified the Company or any such
Subsidiary that such officer intends to leave the Company or any such Subsidiary
or otherwise terminate such officer's employment with the Company or any such
Subsidiary.  To the Company’s Knowledge, no executive officer, to the Company’s
Knowledge, is, or is now expected to be, in violation of any term of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s Knowledge, the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters.  The Company and its Subsidiaries are
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
(m) Compliance.  Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) is in violation of, or in receipt of written
notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case set forth
in clauses (i)-(iii) hereof as would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.
 
(n) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any of
its Subsidiaries has received any notice of Proceedings relating to the
revocation or modification of any such Material Permits.
 
(o) Title to Assets.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property owned by them.  The Company and its
Subsidiaries have good and marketable title to all tangible personal property
owned by them that is material to the business of the Company and its
Subsidiaries, taken as whole, in each case free and clear of all Liens except
for such Liens that do not and would not reasonably be expected to result in a
Material Adverse Effect.  Any real property and facilities held under lease by
the Company and any of its Subsidiaries are held by them under valid, subsisting
and enforceable leases with such exceptions as are not material and do not
interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.
 
(p) Patents and Trademarks.  To the Company’s Knowledge, the Company and the
Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports as necessary or material
for use in connection with their respective businesses and which the failure to
so have would have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “ Intellectual Property Rights”).  Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person.  There is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by any Person
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
another.  To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect.
 
(q) Insurance.  The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and the Subsidiaries are engaged, including,
but not limited to, directors and officers insurance coverage.  Neither the
Company nor any of its Subsidiaries has received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it or any Subsidiary
be unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business.
 
(r) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
 
(s)     Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(t) Sarbanes-Oxley; Disclosure Controls.  The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that material information required
to be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms. The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(u) Certain Fees.   No person or entity, including without limitation, any
Purchaser will have, as a result of the transactions contemplated by this
Agreement, any valid right, interest or claim against or upon the Company or a
Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company, other than the Placement Agent with respect to the offer and sale of
the Shares and Warrants (which placement agent fees are being paid by the
Company).  The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this paragraph (u) that may be due in connection with the
transactions contemplated by the Transaction Documents.
 
(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents.  Assuming the making and the obtaining of the Required
Approvals, the issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Trading Market.
 
(w) Investment Company  The Company is not, and immediately after receipt of
payment for the Shares and Warrants, will not be or be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.
 
(x) Registration Rights.  Other than each of the Purchasers or as set forth in
Schedule 3.1(x) hereto, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.
 
(y) Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  The Company has
not, in the ten (10) months preceding the date hereof, received written notice
from any Trading Market on which the Common Stock is listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market.  The Company is in compliance in all
material respects with all listing and maintenance requirements of the Principal
Trading Market on the date hereof.
 
(z) Application of Takeover Protections; Rights Agreements.  The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company's issuance of
the Securities and the Purchasers' ownership of the Securities.
 
(aa) Disclosure.  The Company confirms that it has not provided, and to the
Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agent to provide, any Purchaser or its respective agents or counsel
with any information that the Company believes constitutes material, non-public
information except (i) insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.5 hereof or (ii) to such Purchaser, prior
to such disclosure, that has executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.
 
(bb) No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six (6) months, made any offers or sales of any Company security or
solicited any offers to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Securities as contemplated hereby or (ii) cause the offering of the
Securities pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(cc) Tax Matters.  The Company and each of its Subsidiaries (i) has accurately
and timely prepared and filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (ii) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company, except, in the case of clauses (i) and (ii) above, where
the failure to so pay or file any such tax, assessment, charge or return would
not have or reasonably be expected to result in a Material Adverse Effect.
 
(dd) Environmental Matters.  To the Company’s Knowledge, neither the Company nor
any of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; which violation, contamination,
liability or claim as set forth in clause (i)-(iv) has had or would have,
individually or in the aggregate, a Material Adverse Effect.
 
(ee) No General Solicitation. The Company has not offered or sold any of the
Securities by any form of general solicitation or general advertising.
 
(ff) Foreign Corrupt Practices.  Neither the Company, nor to the Company’s
Knowledge, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.
 
(gg) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.
 
(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. 
 
(ii) Regulation M Compliance.  The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.
 
(jj) PFIC.  Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(kk) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee or Affiliate is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
 
(ll) FDA.  As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not have or reasonably be expected to result in a
Material Adverse Effect.  There is no pending, completed or, to the Company’s
Knowledge, threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have or reasonably be expected to
result in a Material Adverse Effect.  The properties, business and operations of
the Company have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA.  The
Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.
 
(mm) No Additional Agreements.  The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents or any written agreement regarding the confidentiality and use of
confidential information.
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser hereby,
severally but not jointly, represents and warrants as of the date hereof and as
of the Closing Date to the Company and the Placement Agent as follows:
 
(a) Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, limited liability company or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) No Conflicts.  The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment  or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.
 
(c) Investment Intent.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares and Warrants
and, upon exercise of the Warrants, will acquire the Warrant Shares issuable
upon exercise thereof as principal for its own account and not with a view to,
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not have any agreement, plan or understanding, directly or
indirectly, with any Person to distribute or effect any distribution of any of
the Securities (or any securities which are derivatives thereof) to or through
any person or entity; such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.
 
(d) Purchaser Status.  At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act.
 
(e) General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television, radio or presented at any seminar or any other
general advertisement.
 
(f) Experience of Such Purchaser.  Such Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment.  Such
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.
 
(g) Acknowledgement of Risks.
 
(i) Such Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation:
(i) the Company remains a development stage business with limited operating
history and requires substantial funds in addition to the proceeds from the sale
of the Securities; (ii) an investment in the Company is speculative, and only
Purchasers who can afford the loss of their entire investment should consider
investing in the Company and the Securities; (iii) such Purchaser may not be
able to liquidate its investment; (iv) transferability of the Securities is
extremely limited; (v) in the event of a disposition of the Securities, such
Purchaser could sustain the loss of its entire investment; and (vi) the Company
has not paid any dividends on its Common Stock since inception and does not
anticipate the payment of dividends in the foreseeable future.  Such risks are
more fully set forth in the public filings made by the Company with the
Commission;
 
(ii) Such Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities; and
 
(iii) Such Purchaser has, in connection with such Purchaser’s decision to
purchase Securities, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, and such Purchaser has, with respect
to all matters relating to the Transaction Documents and the offer and sale of
the Securities, relied solely upon the advice of such Purchaser’s own counsel
and has not relied upon or consulted any counsel to the Placement Agent or
counsel to the Company.
 
(h) Access to Information.  Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser's right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company's representations and
warranties contained in the Transaction Documents.  Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.
 
(i) Certain Trading Activities.  Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agent or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser's or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement.  Other than to other Persons party
to this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.
 
(j) Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.
 
(k) Independent Investment Decision.  Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such
decision.  Such Purchaser understands that nothing in this Agreement or any
other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice.  Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.  Such Purchaser understands that
the Placement Agent has acted solely as the agent of the Company in this
placement of the Shares and Warrants and such Purchaser has not relied on the
business or legal advice of the Placement Agent or any of its agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.
 
(l) Reliance on Exemptions.  Such Purchaser understands that the Securities
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
(m) No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(n) Regulation M.   Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.
 
(o) Beneficial Ownership.   The purchase by such Purchaser of the Shares and
Warrants issuable to it at the Closing will not (either with or without
aggregating such Securities with the Warrant Shares for which such Purchaser’s
Warrants are exercisable) result in such Purchaser (individually or together
with any other Person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) (when added to any other
securities of the Company that it or they then own or have the right to acquire)
acquiring, or obtaining the right to acquire, in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that such Closing shall have occurred.  Such
Purchaser does not presently intend to, alone or together with others, make a
public filing with the Commission to disclose that it has (or that it together
with such other Persons have) acquired, or obtained the right to acquire, as a
result of such Closing (when added to any other securities of the Company that
it or they then own or have the right to acquire), in excess of 19.999% of the
outstanding shares of Common Stock or the voting power of the Company on a post
transaction basis that assumes that each Closing shall have occurred.
 
(p) Residency.  Such Purchaser’s residence (if an individual) or offices in
which its investment decision with respect to the Securities was made (if an
entity) are located at the address immediately below such Purchaser’s name on
its signature page hereto.
 
(q) Anti-Money Laundering Laws. Such Purchaser represents and warrants to, and
covenants with, the Company that: (i) such Purchaser is in compliance with
Executive Order 13224 and the regulations administered by the U.S. Department of
the Treasury ("Treasury") Office of Foreign Assets Control; (ii) such Purchaser,
its parents, subsidiaries, affiliated companies, officers, directors and
partners, and to such Purchaser’s knowledge, its shareholders, owners,
employees, and agents, are not on the List of Specially Designated Nationals and
Blocked Persons ("SDN List") maintained by Treasury and have not been designated
by Treasury as a financial institution of primary money laundering concern;
(iii) to such Purchaser’s knowledge after reasonable investigation, all of the
funds to be used to acquire the Securities are derived from legitimate sources
and are not the product of illegal activities; (iv) such Purchaser is in
compliance with all other applicable anti-money laundering laws and regulations
and has implemented, if applicable, an anti-money laundering compliance program
in accordance with the requirements of the Bank Secrecy Act, as amended by the
USA PATRIOT Act, Pub. L. 107-56; (v) none of the funds being used to purchase
the Securities are to such Purchaser’s knowledge proceeds obtained or derived
directly or indirectly as a result of illegal activities; and (vi) to the best
of its knowledge (A) none of the funds to be provided by such Purchaser are
being tendered on behalf of a person or entity who has not been identified to
such Purchaser, and (B) it shall promptly notify the Company if such Purchaser
discovers that any of such representations cease to be true, and to provide the
Company with appropriate information in connection therewith
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.
 
ARTICLE IV.
 
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) Compliance with Laws.  Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws.  In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
pursuant to Rule 144 (provided that the Purchaser provides the Company with
reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge (not including the transfer or
foreclosure thereon) as contemplated in Section 4.1(b), the Company may require
the transferor thereof to provide to the Company an opinion of counsel selected
by the transferor and reasonably acceptable to the Company, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act or applicable state securities laws.  As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Securities.
 
(b)           Legends.  Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form, until such time as they are not required
under Section 4.1(c):
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES;
PROVIDED THAT IN CONNECTION WITH ANY FORECLOSURE OR TRANSFER OF THE SECURITIES,
THE TRANSFEROR SHALL COMPLY WITH THE PROVISIONS [HEREIN], IN THE SECURITIES
PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE
OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL
COMPLY WITH ALL PROVISIONS CONTAINED [HEREIN], IN THE SECURITIES PURCHASE
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan.  Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge.  No notice shall be required of such pledge,
but Purchaser shall promptly notify the Company of any such subsequent transfer
or foreclosure.  Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Securities or for any agreement, understanding or arrangement
between any Purchaser and its pledgee or secured party.  At the appropriate
Purchaser’s expense, the Company will execute and deliver such reasonable
documentation as such Purchaser may reasonably request in connection with a
pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.  Each Purchaser acknowledges and agrees
that, except as otherwise provided in Section 4.1(c), any Securities subject to
a pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).
 
(c)           Removal of Legends.  The legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at the Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the Securities Act, (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Securities are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions.  Following the earlier of (i) the Effective Date or
(ii) Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, the Company shall issue to the Transfer Agent the
Irrevocable Transfer Agent Instructions.  Any fees (with respect to the Transfer
Agent, Company Counsel or otherwise) associated with the issuance of such
opinion or the removal of such legend shall be borne by the Company.  Following
the Effective Date, or at such earlier time as a legend is no longer required
for certain Securities, the Company will promptly following the delivery by a
Purchaser to the Company (with notice to the Company) of (i) a legended
certificate representing Shares or Warrant Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer) or (ii) an Exercise Notice in the manner stated in
the Warrants to effect the exercise of such Warrant in accordance with its
terms, and an opinion of counsel to the extent required by Section 4.1(a)
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities that is free from all restrictive legends.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section
4.1(c).  Certificates for Shares or Warrant Shares subject to legend removal
hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.


(d)           Irrevocable Transfer Agent Instructions.  The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, in the form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that  no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section
4.1(d) (or instructions that are consistent therewith) will be given by the
Company to its transfer agent in connection with this Agreement, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents and applicable law. The Company acknowledges that a breach
by it of its obligations under this Section 4.1(d) will cause irreparable harm
to a Purchaser.  Accordingly, the Company acknowledges that the remedy at law
for a breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.


(e)           Acknowledgement.  Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Securities or any interest therein without complying
with the requirements of the Securities Act.  While the Registration Statement
remains effective, each Purchaser hereunder may sell the Shares and Warrant
Shares in accordance with the plan of distribution contained in the Registration
Statement and if it does so it will comply therewith and with the related
prospectus delivery requirements unless an exemption therefrom is
available.  Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that the
Registration Statement registering the resale of the Shares or the Warrant
Shares is not effective or that the prospectus included in such Registration
Statement no longer complies with the requirements of Section 10 of the
Securities Act, the Purchaser will refrain from selling such Shares and Warrant
Shares until such time as the Purchaser is notified by the Company that such
Registration Statement is effective or such prospectus is compliant with Section
10 of the Securities Act, unless such Purchaser is able to, and does, sell such
Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.  Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this Section 4.1(e) and each Purchaser hereunder will
indemnify and hold harmless each of such Persons from any breaches or violations
of this Section 4.1(e).


(f)           Buy-In.  If the Company shall fail for any reason or for no reason
to issue to a Purchaser unlegended certificates within three (3) Trading Days of
receipt of all documents necessary for the removal of the legend set forth above
(the “Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three (3)
Trading Day period, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (a)
such number of shares of Common Stock, times (b) the Closing Bid Price on the
Deadline Date.


4.2 Reservation of Common Stock.  The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the Closing Date, the number of shares of Common Stock issuable upon
exercise of the Warrants issued at the Closing (without taking into account any
limitations on exercise of the Warrants set forth in the Warrants).
 
4.3 Furnishing of Information.  In order to enable the Purchasers to sell the
Securities under Rule 144, for a period of twelve (12) months from the Closing,
the Company shall use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such twelve (12) month period, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144.
 
4.4 Integration.  The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that will be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require stockholder
approval prior to the closing of such other transaction unless stockholder
approval is obtained before the closing of such subsequent transaction.
 
4.5 Securities Laws Disclosure; Publicity.  By 9:00 A.M., New York City time, on
the Trading Day immediately following the date hereof, the Company shall issue a
press release (the “Press Release”) reasonably acceptable to the Placement Agent
disclosing all material terms of the transactions contemplated hereby.  On or
before 9:00 A.M., New York City time, on the second (2nd) Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement, the form of Warrant and the Registration Rights
Agreement)).  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii).  From and after the
issuance of the Press Release, no Purchaser shall be in possession of any
material, non-public information received from the Company, any Subsidiary or
any of their respective officers, directors, employees or agents, that is not
disclosed in the Press Release unless a Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are required
to be publicly disclosed by the Company as described in this Section 4.5, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
 
4.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers; provided, however, that no such Purchaser owns any
equity in the Company prior to its purchase of the Securities hereunder or while
it holds any Securities purchased hereunder.
 
4.7 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.
 
4.8 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Shares and Warrants hereunder for working capital and general corporate
purposes and shall not use such proceeds for: (a) the satisfaction of any
portion of the Company’s debt (other than payment of trade payables in the
ordinary course of the Company’s business and prior practices), (b) the
redemption of any Common Stock or Common Stock Equivalents or (c) the settlement
of any outstanding litigation.
 
4.9 Indemnification of Purchasers.  Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance). Promptly after receipt by any Person (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought pursuant to this Section 4.9, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
fees and expenses;  provided, however, that the failure of any Indemnified
Person so to notify the Company shall not relieve the Company of its obligations
hereunder except to the extent that the Company is actually and materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (i)
the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; (ii) the Company shall have failed promptly to assume
the defense of such proceeding and to employ counsel reasonably satisfactory to
such Indemnified Person in such proceeding; or (iii) in the reasonable judgment
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.
 
4.10 Principal Trading Market Listing.  In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing  application covering all of the
Shares and Warrant Shares and shall use its commercially reasonable efforts to
take all steps necessary to cause all of the Shares and Warrant Shares to be
approved for listing on the Principal Trading Market as promptly as possible
thereafter.     
 
4.11 Form D; Blue Sky.  The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser.  The Company, on or before
the Closing Date, shall take such commercially reasonable action as the Company
shall determine is necessary in order to obtain an exemption for or to qualify
the Securities for sale to the Purchasers under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.
 
4.12 Delivery of Shares and Warrants After Closing. The Company shall deliver,
or cause to be delivered, the respective Shares and Warrants purchased by each
Purchaser to such Purchaser within three (3) Trading Days of the Closing Date.
 
4.13 [Reserved]
 
4.14 Subsequent Equity Sales.  From the date hereof until the later of (i)
ninety (90) days following the Closing Date or (ii) thirty (30) days after the
Effective Date, neither the Company nor any Subsidiary shall issue shares of
Common Stock or Common Stock Equivalents; provided, however, the thirty (30) day
period set forth in this Section 4.14 shall be extended for the number of
Trading Days during such period in which (i) trading in the Common Stock is
suspended by any Trading Market, or (ii) following the Effective Date, the
Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by the Purchasers for the resale of the
Shares and Warrant Shares.  Notwithstanding anything to the contrary contained
herein, the foregoing restriction shall not apply to (a) securities required to
be issued pursuant to contractual obligations of the Company in effect as of the
date of this Agreement (not including for this purpose the issuance of any
shares of Common Stock under that certain Purchase Agreement between the Company
and Lincoln Park Capital Fund, LLC, dated as of April 16, 2010), and (b) equity
securities issued or issuable pursuant to employee benefit or purchase plans in
effect as of the date of this Agreement or pursuant to bona fide employee
benefit or purchase plans established during the period described in the first
sentence of this Section 4.14.
 


 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING


5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities.  The obligation of each Purchaser to acquire Shares and Warrants at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by such Purchaser (as to itself only):
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.
 
(b) Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents.  The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
 
(e) Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.
 
(f) Listing.   The Nasdaq Capital Market shall have approved the listing of
additional shares application for the Shares and Warrant Shares.
 
(g) No Suspensions of Trading in Common Stock.  The Common Stock shall not  have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.
 
(h) Company Deliverables.  The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(i) Compliance Certificate.  The Company shall have delivered to each Purchaser
a certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit G.
 
(j) Termination.  This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.
 
5.2 Conditions Precedent to the Obligations of the Company to sell
Securities.  The Company's obligation to sell and issue the Shares and Warrants
at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
(a) Representations and Warranties.  The representations and warranties made by
the Purchasers contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.
 
(b) Performance.  Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents.  The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.
 
(e) Purchasers Deliverables.  Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).
 
(f) Listing.   The Nasdaq Capital Market shall have approved the listing of
additional shares application for the Shares and Warrant Shares.
 
(g) Termination.   This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.
 
ARTICLE VI.
 
MISCELLANEOUS
 
6.1 Fees and Expenses.  The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.
 
6.2 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.  At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
 
6.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given.  The address for such notices
and communications shall be as follows:
 
If to the Company:               Raptor Pharmaceutical Corp.
9 Commercial Boulevard
Suite 200
Novato, California 94949
Facsimile No.: 415-382-1368
Attention: Christopher M. Starr, Ph.D., CEO
E-mail: cstarr@raptorpharma.com


With a copy to:                     Paul, Hastings, Janofsky & Walker, LLP
515 South Flower Street
25th Floor
Los Angeles, California 90071-2228
Facsimile No.: 213-627-0705
Attention: Siobhan McBreen Burke
E-mail: siobhanburke@paulhastings.com


If to a Purchaser:                  To the address set forth under such
Purchaser’s name on the signature pagehereof;


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


6.4 Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Shares still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  No consideration shall be offered or
paid to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.
 
6.5 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.6 Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns.  Except in the case of a Fundamental Transaction as contemplated in the
Warrants, this Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of each
Purchaser.  Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.
 
6.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except  (i) the Placement Agent is an intended third party beneficiary
of Article III hereof and (ii) each Purchaser Party is an intended third party
beneficiary of Section 4.9.
 
6.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the
California Courts.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the California Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such California Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.9 Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.
 
6.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
6.11 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.13 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.  If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
6.14 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
6.15 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution to all stockholders of the Company payable
in shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof and prior to the Closing, each reference in any Transaction
Document to a number of shares or a price per share shall be deemed to be
amended to appropriately account for such event.
 
6.17 Independent Nature of Purchasers' Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document.  The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions.  Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.  For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Goodwin Procter LLP, counsel to the Placement Agent.  Each
Purchaser acknowledges that Goodwin Procter LLP has rendered legal advice to the
Placement Agent and not to such Purchaser in connection with the transactions
contemplated hereby, and that each such Purchaser has relied for such matters on
the advice of its own respective counsel.  Each Purchaser also acknowledges that
Paul, Hastings, Janofsky & Walker LLP has rendered legal advice to the Company
and not such Purchaser.  The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any Purchaser.
 
6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrants abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, if the Closing has not been consummated on or prior to 5:00 P.M.,
New York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.  Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.  In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers.  Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


 
RAPTOR PHARMACEUTICAL CORP.
 
 
By:__/s/ Christopher Starr________________

 
 
Name:  Christopher Starr

 
 
Title:  CEO

 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 



 
 

--------------------------------------------------------------------------------

 





NAME OF PURCHASER:  Redmile Capital Fund, LP






By:  /s/ Jeremy C.
Green                                                                    
Name:  Jeremy C. Green
Title:  Managing Member of the General Partner/ InvestmentManager


 
Aggregate Purchase Price (Subscription Amount): $633,612.975 
 


 
Number of Shares to be Acquired:  206,053 
 


 
Underlying Shares Subject to Warrant:  206,053 
 
(100% of the number of Shares to be acquired)
 


 
                                    
 
Address for Notice:
 
100 Pine Street, Suite
1925                                                                
San Francisco, CA  94111                                                      
___________________                                                                


Telephone No.:   (415)
489-9980                                                                


Facsimile
No.:   ________________________                                                                           


E-mail Address:   jeremy@redmilegrp.com; josh@redmilegrp.com


Attention:  Jeremy Green or Josh Garcia




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 



NAME OF PURCHASER:  Redmile Capital Offshore Fund II, Ltd.






By:  /s/ Jeremy C.
Green                                                                    
Name:  Jeremy C. Green
Title:  Managing Member, Redmile Group, LLC (the IM)


 
Aggregate Purchase Price (Subscription Amount): $497,141.40 
 


 
Number of Shares to be Acquired:  161,672 
 


 
Underlying Shares Subject to Warrant:  161,672 
 
(100% of the number of Shares to be acquired)
 


 
                               
 
Address for Notice:
 
100 Pine Street, Suite
1925                                                                
San Francisco, CA  94111                                                      
___________________                                                                


Telephone No.:   (415)
489-9980                                                                


Facsimile
No.:   ________________________                                                                           


E-mail Address:   josh@redmilegrp.com; jeremy@redmilegrp.com


Attention:  Josh Garcia or Jeremy Green




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 



NAME OF PURCHASER:  Redmile Capital Offshore Fund, Ltd.






By:  /s/ Jeremy C.
Green                                                                    
Name:  Jeremy C. Green
Title:  Managing Member, Redmile Group, LLC


 
Aggregate Purchase Price (Subscription Amount): $502,993.125 
 


 
Number of Shares to be Acquired:  163,575 
 


 
Underlying Shares Subject to Warrant:  163,575 
 
(100% of the number of Shares to be acquired)
 


 
                        
 
Address for Notice:
 
100 Pine Street, Suite
1925                                                                
San Francisco, CA  94111                                                      
___________________                                                                


Telephone No.:   (415)
489-9980                                                                


Facsimile
No.:   ________________________                                                                           


E-mail Address:   josh@redmilegrp.com; jeremy@redmilegrp.com


Attention:  Josh Garcia / Jeremy Green




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 





NAME OF PURCHASER:  Redmile Ventures, Ltd.






By:  /s/ Jeremy C.
Green                                                                    
Name:  Jeremy C. Green
Title:  Managing Member of Redmile Group, LLC (the IM)


 
Aggregate Purchase Price (Subscription Amount): $26,752.50 
 


 
Number of Shares to be Acquired:  8,700 
 


 
Underlying Shares Subject to Warrant:  8,700 
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
100 Pine Street, Suite
1925                                                                
San Francisco, CA  94111                                                      
___________________                                                                


Telephone No.:   (415) 489-9980


Facsimile No.:   ________________________


E-mail Address:   josh@redmilegrp.com; jeremy@redmilegrp.com


Attention:  Jeremy Green or Josh Garcia




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 







NAME OF PURCHASER:  Straus Healthcare Partners, L.P._____






By: /s/ Ravinder
Holder                                                                    
Name:  Ravinder Holder
Title: Partner


 
Aggregate Purchase Price (Subscription Amount): $768,750.00 
 


 
Number of Shares to be Acquired: 250,000 
 


 
Underlying Shares Subject to Warrant: 250,000 
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
767 Third
Avenue__________________                                                                           
21st
Floor________________________                                                                
New York, NY 10017_______________


Telephone No.:   212-676-5640_______________________


Facsimile No.:   212-676-5649________________________


E-mail
Address:   amarks@strauspartners.com                                                                           


Attention:  Andrew Marks___________




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 







NAME OF PURCHASER:  Straus Partners,
L.P._____                                                                                         




By: /s/ Ravinder
Holder                                                                    
Name:  Ravinder Holder
Title: Partner


 
Aggregate Purchase Price (Subscription Amount): $768,750.00 
 


 
Number of Shares to be Acquired: 250,000 
 


 
Underlying Shares Subject to Warrant: 250,000 
 
(100% of the number of Shares to be acquired)
 


 
 
Address for Notice:
 
767 Third
Avenue__________________                                                                           
21st
Floor________________________                                                                
New York, NY 10017_______________


Telephone No.:   212-676-5640_______________________


Facsimile No.:   212-676-5649________________________


E-mail
Address:   amarks@strauspartners.com                                                                           


Attention:  Andrew Marks___________




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 







NAME OF PURCHASER: Cummings Bay Capital, LP____






By:  /s/ Michael
Gregory                                                                    
Name:  Michael Gregory
Title:  Managing Member


 
Aggregate Purchase Price (Subscription Amount): $206,673.83___
 


 
Number of Shares to be Acquired: 67,211________________
 


 
Underlying Shares Subject to Warrant: 67,211__________
 
(100% of the number of Shares to be acquired)
 


 
 
 
Address for Notice:
 
_96 Cummings Point Road___________
_Stamford,
CT  06902____________                                                                
_________________________________


Telephone No.:   _(203) 358-8000________


Facsimile No.:   ________________________


E-mail Address:   _michael.gregory@cummingsbay.com


Attention:  __Michael Gregory______




Delivery Instructions:
(if different than above)


c/o  ___Cummings Bay Capital Management, LP


Street:   __13455 Noel Road, Suite
800                                                                


City/State/Zip: __Dallas, TX
75240                                                                


Attention: __Michael
Gregory                                                                


Telephone No.: __972
419-4489                                                                


 


 

 
 

--------------------------------------------------------------------------------

 







NAME OF PURCHASER: Geneve
Corp                                                                                     




By:  /s/ Michael
Gregory                                                                    
Name:  Michael Gregory
Title:  Authorized Person


 
Aggregate Purchase Price (Subscription Amount): $115,487.77 ___
 


 
Number of Shares to be Acquired: 37,557________________
 


 
Underlying Shares Subject to Warrant: 37,557__________
 
(100% of the number of Shares to be acquired)
 


 
 
 
Address for Notice:
 
_96 Cummings Point Road___________
_Stamford,
CT  06902____________                                                                
_________________________________


Telephone No.:   _(203) 358-8000________


Facsimile No.:   ________________________


E-mail Address:   _michael.gregory@cummingsbay.com


Attention:  __Michael Gregory______




Delivery Instructions:
(if different than above)


c/o  ___Cummings Bay Capital Management, LP


Street:   __13455 Noel Road, Suite
800                                                                


City/State/Zip: __Dallas, TX
75240                                                                


Attention: __Michael
Gregory                                                                


Telephone No.: __972
419-4489                                                                


 


 


 
 

--------------------------------------------------------------------------------

 




NAME OF PURCHASER: _Epworth – Ayer Capital_____






By:   /s/ Jay Venkatesan     
                                                 Name:  Jay Venkatesan
Title:  Portfolio Manager


 
Aggregate Purchase Price (Subscription Amount): $114,042.525__
 


 
Number of Shares to be Acquired: _37,087_______________
 


 
Underlying Shares Subject to Warrant: _37,087_________
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
_230 California St., Suite 600____
_San Francisco, CA 94111__________
__________________________________


Telephone No.:   _(415) 874 4800________


Facsimile No.:   __(415) 520 6826________


E-mail Address:   __tmg@ayercapital.com__


Attention:  __Tom Glaser___________




Delivery Instructions:
(if different than above)


c/o  ___Morgan Stanley Custody______


Street:   __901 South Bond Street_____


City/State/Zip: __Baltimore, MD 21231_


Attention: _Alicia Alvez/ Deborah Mullin


Telephone No.: _(410) 534-1582_____________


 


 

 
 

--------------------------------------------------------------------------------

 



NAME OF PURCHASER: _Ayer Capital Partners Kestrel Fund, LP






By:   /s/ Jay Venkatesan      
                                                Name:  Jay Venkatesan
Title:  Managing Member


 
Aggregate Purchase Price (Subscription Amount): $41,546.325__
 


 
Number of Shares to be Acquired: _13,511_______________
 


 
Underlying Shares Subject to Warrant: __13,511________
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
_230 California St., Suite 600____
_San Francisco, CA 94111__________
__________________________________


Telephone No.:   _(415) 874 4800________


Facsimile No.:   __(415) 520 6826________


E-mail Address:   __tmg@ayercapital.com__


Attention:  __Tom Glaser___________




Delivery Instructions:
(if different than above)


c/o  ___Morgan Stanley Custody______


Street:   __901 South Bond Street_____


City/State/Zip: __Baltimore, MD 21231_


Attention: _Alicia Alvez/ Deborah Mullin


Telephone No.: _(410) 534-1582_____________


 


 

 
 

--------------------------------------------------------------------------------

 



NAME OF PURCHASER: Ayer Capital Partners Master Fund, L.P.






By:   /s/ Jay Venkatesan  
                                                Name:  Jay Venkatesan
Title:  Managing Member


 
Aggregate Purchase Price (Subscription Amount): $1,144,410.45
 


 
Number of Shares to be Acquired: _372,166_____________
 


 
Underlying Shares Subject to Warrant: ___372,166______
 
(100% of the number of Shares to be acquired)
 


 
 
Address for Notice:
 
        _230 California St., Suite 600____
_San Francisco, CA 94111__________
__________________________________


Telephone No.:   _(415) 874 4800________


Facsimile No.:   __(415) 520 6826________


E-mail Address:   __tmg@ayercapital.com__


Attention:  __Tom Glaser___________




Delivery Instructions:
(if different than above)


c/o  ___Morgan Stanley Custody______


Street:   __901 South Bond Street_____


City/State/Zip: __Baltimore, MD 21231_


Attention: _Alicia Alvez/ Deborah Mullin


Telephone No.: _(410) 534-1582_____________


 


 

 
 

--------------------------------------------------------------------------------

 







NAME OF PURCHASER: _SRI Fund, L.P.___________






By:  /s/ William O.
Reimann                                                                    
Name:  William O. Reimann
Title:  VP of Managing General Partner


 
Aggregate Purchase Price (Subscription Amount): $184,992
 


 
Number of Shares to be Acquired: _____60,160___________
 


 
Underlying Shares Subject to Warrant: __60,160________
 
(100% of the number of Shares to be acquired)
 


 
 
 
Address for Notice:
 
_____C/O SRI Genpar, L.P.__________
_____201 Main Street, Suite
3200                                                                
______Fort Worth, TX
76102                                                                


Telephone No.:   __(817) 390-8875_______


Facsimile No.:   ___(817) 390-8896_______


E-mail Address:   __bdonley@barbnet.com___


Attention:  _______________________




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 





NAME OF PURCHASER: _BBT Fund, L.P.___________






By:  /s/ William O.
Reimann                                                                    
Name:  William O. Reimann
Title:  VP of Managing General Partner


 
Aggregate Purchase Price (Subscription Amount): $362,604.00
 


 
Number of Shares to be Acquired: _____117,920___________
 


 
Underlying Shares Subject to Warrant: __117,920________
 
(100% of the number of Shares to be acquired)
 


 
 
Address for Notice:
 
_____C/O BBT Genpar, L.P._________
_____201 Main Street, Suite
3200                                                                
_____Fort Worth, TX
76102                                                                


Telephone No.:   __(817) 390-8875_______


Facsimile No.:   ___(817) 390-8896_______


E-mail Address:   __bdonley@barbnet.com___


Attention:  _______________________




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 





NAME OF PURCHASER: _CAP Fund, L.P.___________






By:  /s/ William O.
Reimann                                                                    
Name:  William O. Reimann
Title:  VP of Managing General Partner


 
Aggregate Purchase Price (Subscription Amount): $192,402.75
 


 
Number of Shares to be Acquired: _____62,570___________
 


 
Underlying Shares Subject to Warrant: __62,570________
 
(100% of the number of Shares to be acquired)
 


 
 
 
Address for Notice:
 
_____C/O CAP Genpar, L.P.__________
_____201 Main Street, Suite
3200                                                                
______Fort Worth, TX
76102                                                                


Telephone No.:   __(817) 390-8875_______


Facsimile No.:   ___(817) 390-8896_______


E-mail Address:   __bdonley@barbnet.com___


Attention:  _______________________




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 



NAME OF PURCHASER: _Deerfield Special Situations Fund
International, Limited




By:  /s/ James
Flynn                                                                    
Name:  James Flynn
Title:  President


 
Aggregate Purchase Price (Subscription Amount): $3,719,999.70_
 


 
Number of Shares to be Acquired: _1,209,756____________
 


 
Underlying Shares Subject to Warrant: __1,209,756_____
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
Deerfield Management
780 3rd Avenue, 37th Floor
New York, NY  10017


Telephone No.:   ___212-551-1600________


Facsimile No.:   ____212-551-1612________


E-mail
Address:   ___dlevine@deerfieldpartners.com                                                                                     


Attention:  __Darren Levine________




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 



NAME OF PURCHASER: _Deerfield Special Situations Fund, LP




By:  /s/ James
Flynn                                                                    
Name:  James Flynn
Title:  GP


 
Aggregate Purchase Price (Subscription Amount): $2,280,001.80_
 


 
Number of Shares to be Acquired: _741,464____________
 


 
Underlying Shares Subject to Warrant: __741,464_____
 
(100% of the number of Shares to be acquired)
 


 
 
Address for Notice:
 
Deerfield Management
780 3rd Avenue, 37th Floor
New York, NY  10017


Telephone No.:   ___212-551-1600________


Facsimile No.:   ____212-551-1612________


E-mail
Address:   ___dlevine@deerfieldpartners.com                                                                                     


Attention:  __Darren Levine________




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 




 
 

--------------------------------------------------------------------------------

 






NAME OF PURCHASER: _Iroquois Master Fund Ltd________






By:  /s/ Joshua
Silverman                                                                    
Name:  Joshua Silverman
Title:  Authorized signatory


 
Aggregate Purchase Price (Subscription Amount): $1,150,000____
 


 
Number of Shares to be Acquired: __373,984_____________
 


 
Underlying Shares Subject to Warrant: _373,984________
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
__641 Lexington Ave. 26th FL______
__New York, NY 10022____________
__________________________________


Telephone No.:   __212 974 3070_________


Facsimile No.:   ___212 207 3452_________


E-mail Address:   __jsilverman@ichnd.com__


Attention:  __Joshua Silverman_____




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 




 
 

--------------------------------------------------------------------------------

 




NAME OF PURCHASER: _Capital Ventures International
By:  Heights Capital Management, Inc., its agent




By:  /s/ Todd Silverberg
Name:  Todd Silverberg
Title:


 
Aggregate Purchase Price (Subscription Amount): $999,996.15___
 


 
Number of Shares to be Acquired: __325,202_____________
 


 
Underlying Shares Subject to Warrant: __325,202_______
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
Heights Capital Management
101 California St., Suite 3250
San Francisco, CA  94111
&
Heights Capital Management ATTN: Brad Alles
401 City Line Ave., Suite 220
Bala Cynwyd, PA  19004


Telephone No.:   __415-403-6500_________


Facsimile No.:   ___415-403-6526_________


E-mail Address:   _sam.winer@sig.com______


Attention:  __Sam Winer____________




Delivery Instructions:
(if different than above)


c/o  __Heights Capital Managment____


Street:   __101 California St., Suite 3250


City/State/Zip: _San Francisco, CA  94111


Attention: _Sam Winer_______________


Telephone No.: _4154036500_________________


 


 

 
 

--------------------------------------------------------------------------------

 





NAME OF PURCHASER: DAFNA LifeScience Select Ltd






By:  /s/ Fariba
Ghodsian                                                                    
Name:  Fariba Ghodsian
Title:  Managing Member


 
Aggregate Purchase Price (Subscription Amount): $108,003.22___
 


 
Number of Shares to be Acquired: __35,123______________
 


 
Underlying Shares Subject to Warrant:
___35,123                                                                                     __
 
(100% of the number of Shares to be acquired)
 


 
 
Address for Notice:
 
10990 Wilshire Boulevard, Suite 1400
Los Angeles, CA  90024


Telephone No.:   310.954.3200


Facsimile No.:   310.445.6594


E-mail Address:   fghodsian@dafnacapital.com


Attention:  Fariba Ghodsian




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 





NAME OF PURCHASER: DAFNA LifeScience Ltd






By:  /s/ Fariba
Ghodsian                                                                    
Name:  Fariba Ghodsian
Title:  Managing Member


 
Aggregate Purchase Price (Subscription Amount): $56,001.90___
 


 
Number of Shares to be Acquired: __18,212______________
 


 
Underlying Shares Subject to Warrant:
___18,212                                                                                     __
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
10990 Wilshire Boulevard, Suite 1400
Los Angeles, CA  90024


Telephone No.:   310.954.3200


Facsimile No.:   310.445.6594


E-mail Address:   fghodsian@dafnacapital.com


Attention:  Fariba Ghodsian




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 







NAME OF PURCHASER:DAFNA LifeScience Market Neutral Ltd






By:  /s/ Fariba
Ghodsian                                                                    
Name:  Fariba Ghodsian
Title:  Managing Member


 
Aggregate Purchase Price (Subscription Amount): $35,999.03___
 


 
Number of Shares to be Acquired: __11,707______________
 


 
Underlying Shares Subject to Warrant:
___11,707                                                                                     __
 
(100% of the number of Shares to be acquired)
 


 
 
 
Address for Notice:
 
10990 Wilshire Boulevard, Suite 1400
Los Angeles, CA  90024


Telephone No.:   310.954.3200


Facsimile No.:   310.445.6594


E-mail Address:   fghodsian@dafnacapital.com


Attention:  Fariba Ghodsian




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 



NAME OF PURCHASER: _Robert F. Carey Trust_DTD 4/24/01_
 
 




By:  /s/ Robert F.
Carey                                                                    
Name:  Robert F. Carey
Title:  Trustee


 
Aggregate Purchase Price (Subscription Amount): $49,999.50____
 


 
Number of Shares to be Acquired: ___16,260_____________
 


 
Underlying Shares Subject to Warrant: ___16,260_______
 
(100% of the number of Shares to be acquired)
 


 




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 





NAME OF PURCHASER: __Lincoln Park Capital Fund, LLC
By:  Lincoln Park Capital, LLC
By:  Rockledge Capital Corporation




By:  /s/ Joshua
Scheinfeld                                                                    
Name:  Joshua Scheinfeld
Title:  President


 
Aggregate Purchase Price (Subscription Amount): $600,000.15__
 


 
Number of Shares to be Acquired: ___195,122____________
 


 
Underlying Shares Subject to Warrant: ____195,122________
 
(100% of the number of Shares to be acquired)
 


 
Address for Notice:
 
___440 North Wells St.____________
___Suite 620_____________________
___Chicago, IL  60654_____________


Telephone No.:   __312-822-9300_________


Facsimile No.:   ___312-822-9301_________


E-mail Address:   __jscheinfeld@lincolnparkcapital.com


Attention:  __Joshua Scheinfeld____




Delivery Instructions:
(if different than above)


c/o  _______________________________


Street:   ____________________________


City/State/Zip: ______________________


Attention: __________________________


Telephone No.: ____________________________


 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBITS:
A:           Form of Warrant
B:           Form of Registration Rights Agreement
C-1:           Accredited Investor Questionnaire
C-2:           Stock Certificate Questionnaire
D:           Form of Opinion of Company Counsel
E:           Form of Irrevocable Transfer Agent Instructions
F:           Form of Secretary’s Certificate
G:           Form of Officer’s Certificate
H:           Wire Instructions
I:           Form of Lock-Up Agreement
J:           List of Directors and Executive Officers Executing Lock-Up
Agreements


 
SCHEDULES:
 
3.1(a) Subsidiaries
3.1(g) Capitalization
3.1(x) Registration Rights


 


 



 
 

--------------------------------------------------------------------------------

 





EXHIBIT A
 
FORM OF WARRANT
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 


 


 


 


 



 
 

--------------------------------------------------------------------------------

 

INSTRUCTION SHEET


(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)


A.
Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:



1.
Provide the information regarding the Purchaser requested on the signature page.
The Securities Purchase Agreement and the Registration Rights Agreement must be
executed by
an individual authorized to bind the Purchaser.
 
 
 



 
2.
Exhibit C-1 – Accredited Investor Questionnaire:



 
Provide the information requested by the Accredited Investor Questionnaire



 
3.
Exhibit C-2 Stock Certificate Questionnaire:



 
Provide the information requested by the Stock Certificate Questionnaire



 
4.
Annex B to the Registration Rights Agreement -- Selling Securityholder Notice
and Questionnaire



 
Provide the information requested by the Selling Securityholder Notice and
Questionnaire



 
5.
Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:



Christopher Murphy
JMP Securities LLC
600 Montgomery Street
Suite 1100
San Francisco, California 94111
Tel: 415-869-4443
Fax: 415-835-8920
 
Email: cmurphy@jmpsecurities.com



B.
Instructions regarding the transfer of funds for the purchase of Shares and
Warrants are set forth on Exhibit H to the Securities Purchase Agreement.














 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1


ACCREDITED INVESTOR QUESTIONNAIRE


(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)


To:           Raptor Pharmaceutical Corp.


This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the “Securities”), of
Raptor Pharmaceutical Corp., a Delaware corporation (the “Corporation”).  The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4(2)
of the Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws.  The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor.  The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements.  The information supplied by you will be used  in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  Your answers will be kept strictly
confidential.  However, by signing this Questionnaire, you will be authorizing
the Corporation to provide a completed copy of this Questionnaire to such
parties as the Corporation deems appropriate in order to ensure that the offer
and sale of the Securities will not result in a violation of the Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities.  All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire.  Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.
 
PART A.                      BACKGROUND INFORMATION


Name of Beneficial Owner of the
Securities:                                                                                                                                          


Business
Address:                                                                                                                                          
(Number and Street)


(City)                                           (State)                                                                (Zip
Code)


Telephone Number:
(___)                                                                                                                                          


If a corporation, partnership, limited liability company, trust or other entity:
Type of
entity:                                                                                                                                          
State of
formation:______________________                                                                           Approximate
Date of formation: ____________________


 
Were you formed for the purpose of investing in the securities being offered?



Yes ____                      No ____


If an individual:


Residence
Address:                                                                                                                                          
(Number and Street)


(City)                                           (State)                                                                (Zip
Code)
 
 
Telephone Number:
(___)                                                                                                                                          


Age:­­­­­­­­ ­__________                                Citizenship:
____________                                                      Where
registered to vote: _______________


Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:






 
Are you a director or executive officer of the Corporation?



Yes ____                      No ____


Social Security or Taxpayer Identification
No.                                                                                                                                          




PART B.                      ACCREDITED INVESTOR QUESTIONNAIRE


 
In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.
 
 
__ (1)
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan
association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act
whether acting in its individual or fiduciary capacity;
   


 
 
__ (2)
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act
of 1934, as amended;
 



 
__ (3)
An insurance company as defined in Section 2(13) of the Securities Act;



 
__ (4)
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”), or a business development company as
defined in Section 2(a)(48) of the Investment Company Act;



 
__ (5)
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;



 
__ (6)
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;



 
__ (7)
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;



 
__ (8)
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940, as amended;

 
 

 
__ (9)
An organization described in Section 501(c)(3) of the Internal Revenue Code, as
amended, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Securities, with total
assets in excess of $5,000,000;



 
__ (10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 
 

___(11)                       A natural person whose individual net worth, or
joint net worth with that person’sspouse (in each case, excluding the value of
such person’s primary residence), at thetime of his purchase exceeds $1,000,000;
 
 
___(12)
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 
 
___(13)
  An executive officer or director of the Company;



 
___(14) An entity in which all of the equity owners qualify under any of the
above subparagraphs. If the undersigned belongs to this investor category only,
list the equity owners of the undersigned, and the investor category which each
such equity owner satisfies.



A.           FOR EXECUTION BY AN INDIVIDUAL:


By           
                 Date
Print Name:                                                      


B.           FOR EXECUTION BY AN ENTITY:


         Entity Name:                      




By           
                 Date
Print Name:                                                      
Title:                 


 
C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):





    Entity Name:                      




By           
                 Date
Print Name:                                                      
Title:                 




    Entity Name:                      




By           
                 Date
Print Name:                                                      
Title:           _____________________
 

 
 

--------------------------------------------------------------------------------

 



EXHIBIT C-2
 
STOCK CERTIFICATE QUESTIONNAIRE
 
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:
 
1.
The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)).  You may use a nominee name if
appropriate:
 
2.
The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:
 
3.
The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
                         
4.
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:
 



 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT D
 
FORM OF OPINION OF COMPANY COUNSEL
 
SUBJECT TO SUCH ASSUMPTIONS AND QUALIFICATIONS AS ARE CUSTOMARY FOR OPINIONS OF
THIS TYPE
 
1.  
Based solely on the Good Standing Certificate, the Company is validly existing
as a corporation in good standing under the laws of the State of Delaware with
corporate power and authority to execute and deliver the Agreement, the
Registration Rights Agreement and the Warrants and to perform its obligations
thereunder, including, without limitation, to issue, sell and deliver the Shares
and the Warrants under the Agreement and to issue the Warrant Shares issuable
upon valid exercise of the Warrants.

 
2.  
Based solely on the Foreign Good Standing Certificate, the Company is in good
standing as a foreign corporation in the state of California.

 
3.  
Based solely on the certificate of incorporation of the Company, the authorized
capital stock of the Company consists of 150,000,000 shares of common stock, par
value $0.001 per share, and 15,000,000 shares of preferred stock, par value
$0.001 per share.

 
4.  
The issuance of the Shares pursuant to the Agreement has been duly authorized by
the Company and, upon issuance and delivery of the Shares and receipt by the
Company of payment of the purchase price therefor in accordance with the
Agreement, the Shares will be validly issued, fully paid and
non-assessable.  The Warrant Shares have been reserved for issuance.  The
issuance of the Warrant Shares pursuant to the valid exercise of the Warrants
has been duly authorized and, upon issuance and delivery of the Warrant Shares
and receipt by the Company of payment of the purchase price therefor in
accordance with the Warrants, the Warrant Shares will be validly issued, fully
paid and non-assessable.

 
5.  
The Agreement and the Registration Rights Agreement have been duly executed and
delivered by the Company and each of them constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
their respective terms.

 
6.  
The execution and delivery by the Company of the Agreement and the Registration
Rights Agreement, and the issuance of the Shares and the Warrants and, upon the
valid exercise of the Warrants, the issuance of the Warrant Shares, do not
violate, conflict with or constitute a default under (i) the Certificate of
Incorporation or Bylaws, (ii) any of the material agreements filed as an exhibit
to the Registration Statement, other than such breach or default by the Company
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) any provision of any applicable federal or
California law, rule or regulation known to us to be customarily applicable to
transactions of this nature (other than state securities or blue sky laws, as to
which we express no opinion), or (iv) any decree, judgment or order of any
federal or California state court known to us to be applicable to the Company.

 
7.  
No consent, approval or authorization of designation, declaration or filing with
any federal government authority by the Company is required in connection with
the valid execution and delivery of the Agreement and the Registration Rights
Agreement or the offer, sale or issuance of the Securities, except (a) those
under the Securities Act of 1933, as amended or those under the Securities
Exchange Act of 1934, as amended, (b) those that have been made under the rules
of the NASDAQ Capital Market, (c) with respect to the issuance of the Shares and
Warrant Shares, such consents, approvals, authorizations, orders or filings as
may be required after the date hereof, as and when required, under the
Transaction Documents, and (d) any necessary approval of the Financial Industry
Regulatory Authority (as to which we express no opinion).

 
8.  
Subject to the accuracy of the Purchasers’ representations in Section 3.2 of the
Agreement and the Accredited Investor Questionnaire thereto, the offer, sale and
issuance of the Securities in conformity with the terms of the Agreement and the
Warrants constitute transactions exempt from the registration requirements of
Section 5 of the Securities Act of 1933, as amended.

 
9.  
To our knowledge, there are no written contracts, agreements or understandings
between the Company and any person granting such person the right (other than
rights which to our knowledge based solely on a certificate signed by an officer
of the Company have been waived in writing or otherwise satisfied) to require
the Company to include any securities of the Company in any registration
statement required to be filed by the Company pursuant to Section 2 of the
Registration Rights Agreement.

 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
As of _________, ____
 
American Stock Transfer & Trust Company LLC
6201 15th Avenue
Brooklyn, New York 11219
Attn:  _________________
 
 
Ladies and Gentlemen:
 
                Reference is made to that certain Securities Purchase Agreement,
dated as of _____________, ___ (the “Agreement”), by and among Raptor
Pharmaceutical Corp., a Delaware corporation (the “Company”), and the purchasers
named on the signature pages thereto (collectively, and including permitted
transferees, the “Holders”), pursuant to which the Company is issuing to the
Holders shares (the “Shares”) of Common Stock of the Company, par value $0.001
per share (the “Common Stock”), and warrants (the “Warrants”), which are
exercisable into shares of Common Stock.
 
                This letter shall serve as our irrevocable authorization and
direction to you (provided that you are the transfer agent of the Company at
such time and the conditions set forth in this letter are satisfied), subject to
any stop transfer instructions that we may issue to you from time to time, if
any:
 
                           (i)            to issue certificates representing
shares of Common Stock at any time after a registration statement covering
resales of the Shares and the Warrant Shares has been declared effective by the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “Securities Act”) or upon transfer or resale of the
Shares; and
 
                           (ii)            to issue shares of Common Stock upon
the exercise of the Warrants (the “Warrant Shares”) to or upon the order of a
Holder from time to time upon delivery to you of a properly completed and duly
executed Exercise Notice, in the form attached hereto as Annex I, which has been
acknowledged by the Company as indicated by the signature of a duly authorized
officer of the Company thereon together with indication of receipt of the
exercise price therefor.
 
You acknowledge and agree that so long as you have received (a) written
confirmation from the Company with respect to clause (1) below or the Company’s
legal counsel with respect to clause (2) below that either (1) a registration
statement covering resales of the Shares and the Warrant Shares has been
declared effective by the Commission under the Securities, or (2) the Shares and
the Warrant Shares have been sold in conformity with Rule 144 under the
Securities Act (“Rule 144”) or are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions and (b) if applicable, a copy of such registration
statement, then, unless otherwise required by law, promptly upon your receipt of
(i) original certificates representing the Shares or (ii) a notice of transfer,
Shares or the Exercise Notice, you shall issue the certificates representing the
Shares and/or the Warrant Shares, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Shares or the Warrant Shares thereby
and should not be subject to any stop-transfer restriction; provided, however,
that if such Shares and Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions, then the certificates for such Shares and/or Warrant Shares shall
bear the following legend:


 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER
AGENT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFERORS SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION
RIGHTS AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH
FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED
HEREIN, IN THE SECURITIES PURCHASE AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT.
 
 
                A form of written confirmation from the Company that a
registration statement covering resales of the Shares and the Warrant Shares has
been declared effective by the Commission under the Securities Act is attached
hereto as Annex II.
 
                Please execute this letter in the space indicated to acknowledge
your agreement to act in accordance with these instructions.
 


Very truly yours,


RAPTOR PHARMACEUTICAL CORP.


 
By:  __________________________________
                     Name: ________________________________
Title:  ________________________________
















Acknowledged and Agreed:


AMERICAN STOCK TRANSFER & TRUST COMPANY LLC


By: __________________________________
Name: ________________________________
Title:  ________________________________


Date:  _________________, ______



 
 

--------------------------------------------------------------------------------

 



 
Annex I


FORM OF EXERCISE NOTICE


[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
 
Ladies and Gentlemen:


(1)           The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Raptor Pharmaceutical Corp., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.


(2)           The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.
  
(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):


            Cash Exercise


            “Cashless Exercise” under Section 10 of the Warrant


(4)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $___________ in immediately available funds to the Company in
accordance with the terms of the Warrant.


(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.
 
(6)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of the
Warrant to which this notice relates.


 
 
Dated:____________________
 
Name of Holder:  ___________________________
 
By:__________________________________
 
Name: _______________________________
 
Title:  _______________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGEMENT
 
                The Company hereby acknowledges this Exercise Notice and receipt
of the appropriate exercise price and hereby directs American Stock Transfer &
Trust Company LLC to issue the above indicated number of shares of Common Stock
in accordance with the Irrevocable Transfer Agent Instructions dated __________,
____, from the Company and acknowledged and agreed to by American Stock Transfer
& Trust Company LLC.
 




RAPTOR PHARMACEUTICAL CORP.


 
By:  __________________________________Name: ________________________________
Title:  ________________________________
 



 
 

--------------------------------------------------------------------------------

 



 
Annex II
 
FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

     
American Stock Transfer & Trust Company LLC.
6201 15th Avenue
Brooklyn, New York 11219
Attn:  _________________
         
Re: Raptor Pharmaceutical Corp.

 
Ladies and Gentlemen:
 
                   Reference is hereby made to that certain Securities Purchase
Agreement, dated as of August __, 2010, entered into by and among the Raptor
Pharmaceutical Corp., a Delaware corporation (the “Company”), and the purchasers
named therein (collectively, the “Purchasers”) pursuant to which the Company
issued to the Purchasers shares of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), and warrants exercisable for shares of Common
Stock (the “Warrants”).  Pursuant to that certain Registration Rights Agreement
of even date, the Company agreed to register the resale of the Common Stock,
including the shares of Common Stock issuable upon exercise of the Warrants
(collectively, the “Registrable Securities”), under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on                     , ____, the
Company filed a Registration Statement on Form S-1 (File
No. 333-                    ) (the “Registration Statement”) with the Securities
and Exchange Commission (the “Commission”) relating to the Registrable
Securities which names each of the Purchasers as a selling stockholder
thereunder.
 
                  In connection with the foregoing, we advise you that a member
of the Commission’s staff has advised us by telephone that the Commission has
entered an order declaring the Registration Statement effective under the
Securities Act at ____ [a.m.][p.m.] on __________, ____, and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.
 
                This letter shall serve as our standing notice to you that the
Common Stock may be freely transferred by the Purchasers pursuant to the
Registration Statement. You need not require further letters from us to effect
any future legend-free issuance or reissuance of shares of Common Stock to the
Purchasers or the transferees of the Purchasers, as the case may be, as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
__________, ____, provided at the time of such reissuance, the Company has not
otherwise notified you that the Registration Statement is unavailable for the
resale of the Registrable Securities. This letter shall serve as our standing
instructions with regard to this matter.
 



             
Very truly yours,
             
Raptor Pharmaceutical Corp.
             
By:
             


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT F
 
FORM OF SECRETARY’S CERTIFICATE


The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Raptor Pharmaceutical Corp., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of August __, 2010, by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below.  Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.
 
1.  
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the [Board of Directors of the Company][duly
authorized Committee of the Board of Directors of the Company] at a meeting of
the [Board of Directors][Committee] held on ___________.  Such resolutions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect.

 
2.  
Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

 
3.  
Attached hereto as Exhibit C is a true, correct and complete copy of the Bylaws
of the Company and any and all amendments thereto currently in effect, and no
action has been taken to further amend, modify or repeal such Bylaws, the same
being in full force and effect in the attached form as of the date hereof.

 
4.  
Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 


Name
Position
Signature
 
Christopher M. Starr
Chief Executive Officer
_________________________
Kim R. Tsuchimoto
Chief Financial Officer
_________________________
     





IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ____
day of ________, ___.
 






 
Secretary





I, Christopher M. Starr, Chief Executive Officer, hereby certify that Kim R.
Tsuchimoto is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.
 




 
Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A

Resolutions
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Certificate of Incorporation
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Bylaws
 









 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT G
 
FORM OF OFFICER’S CERTIFICATE
 


The undersigned, the Chief Executive Officer of Raptor Pharmaceutical Corp., a
Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of August 9, 2010 by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):


 
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct in all material respects (except for
those representations and warranties which are qualified as to materiality, in
which case, such representations and warranties shall be true and correct in all
respects) as of the date when made and as of the date hereof, as though made on
and as of such date, except for such representations and warranties that speak
as of a specific date.



 
2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the date
hereof.





IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of __________, _____.






___________________________
Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT H
 
WIRE INSTRUCTIONS


JPMorgan Chase Bank
ABA # 021000021
Account No.:  899564421
Account Name:  Raptor Pharmaceutical

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT I
 
FORM OF LOCK-UP AGREEMENT


_____________, _____


JMP Securities LLC
600 Montgomery Street
Suite 100
San Francisco, California 94111


Re:           Private Placement of Securities
 
Ladies and Gentlemen:
 
The undersigned understands that JMP Securities LLC proposes to act as the
exclusive placement agent (the “Placement Agent”), for Raptor Pharmaceutical
Corp., a Delaware corporation (the “Company”), in connection with a proposed
private placement (the “Offering”) of shares (the “Shares”) of common stock, par
value $0.001 per share (the “Common Stock”) and warrants to purchase Common
Stock (the “Warrants” and together with the Shares, the “Securities”), of the
Company.


In order to induce the Placement Agent to continue its efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) from the date hereof until the later of (i) ninety (90) days following
the closing date of the Offering or (ii) thirty (30) days following the date of
effectiveness of the registration statement registering the resale of the Shares
and shares of Common Stock issuable upon exercise of the Warrants filed by the
Company with the Securities and Exchange Commission in connection with such
Offering, the undersigned will not, without the prior written consent of the
Placement Agent, directly or indirectly, (1) offer for sale, sell, pledge or
otherwise dispose of (or enter into any transaction or device which is designed
to, or could be expected to, result in the disposition by any person at any time
in the future of) any shares of Common Stock or securities convertible into or
exchangeable for Common Stock, or sell or grant options, rights or warrants with
respect to any shares of Common Stock or securities convertible into or
exchangeable for Common Stock (such securities, “Convertible Securities”), (2)
enter into any swap or other derivative transaction that transfers to another,
in whole or in part, any of the economic benefits or risks of ownership of such
shares of Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of common stock or other securities, in
cash or otherwise; provided, however, that the obligations under this letter
agreement (the “Lock-Up Agreement”) shall not apply to any Securities acquired
in connection with the Offering.
 
Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agent or (iv) effected pursuant to any exchange of “underwater” options with the
Company, (b) the acquisition or exercise of an option or warrant to purchase
shares of Common Stock (or any Convertible Securities), including the sale of a
portion of stock to be issued in connection with such exercise to finance a
“cashless” exercise, provided that any such shares issued upon exercise of such
option or warrant (or any Convertible Securities) shall continue to be subject
to the applicable provisions of this Lock-Up Agreement, (c) the purchase or sale
of the Company’s securities pursuant to a plan, contract or instruction that
satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect
prior to the date hereof, or (d) the disposition of shares of Common Stock (or
Convertible Securities) to satisfy any tax withholding obligations upon the
vesting of shares of restricted Common Stock (or any Convertible Securities)
held by the undersigned.  For purposes of this Lock-Up Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.  None of the restrictions set forth in this Lock-Up
Agreement shall apply to Common Stock or Convertible Securities acquired in open
market transactions.  In addition, if the undersigned is a partnership, limited
liability company, trust, corporation or similar entity, it may distribute the
Common Stock or Convertible Securities to its partners, members or stockholders;
provided, however, that in each such case, prior to any such transfer, each
transferee shall execute a duplicate form of this Lock-Up Agreement or execute
an agreement, reasonably satisfactory to the Placement Agent, pursuant to which
each transferee shall agree to receive and hold such Common Stock or Convertible
Securities subject to the provisions hereof, and there shall be no further
transfer except in accordance with the provisions hereof.


The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.


The undersigned understands that, if the Securities Purchase Agreement (the
“Purchase Agreement”) executed by Purchasers in connection with the Offering
does not become effective, or if the Offering shall terminate or be terminated
prior to payment for and delivery of the Securities to be sold thereunder, or if
the Purchase Agreement has not been executed within thirty (30) days of the date
hereof, this Lock-Up Agreement shall be terminated and the undersigned shall be
released from all obligations under this Lock-Up Agreement.


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned.  The undersigned agrees that
Purchasers of the Securities in the Offering shall be intended third-party
beneficiaries of the undersigned’s obligations under this Lock-Up Agreement.
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of California, without regard to the conflict of laws
principles thereof.
 

 
Very truly yours,
Print Name:  __________________________
Print Title:  ___________________________
Signature:  ____________________________
   





 

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT J
 
LIST OF DIRECTORS AND EXECUTIVE OFFICERS
 
EXECUTING LOCK-UP AGREEMENTS




 
Christopher M. Starr
Kim R. Tsuchimoto
Erich Sager
Raymond William Anderson
Richard L. Franklin
Llew Keltner
 


 



 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(a)


 
Subsidiaries
 
1.  
Raptor Pharmaceuticals Corp.
2.  
TPTX, Inc.



3.  
Raptor Therapeutics Inc.
4.  
Raptor Discoveries Inc.



5.  
Raptor Pharmaceuticals Europe B.V.


 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(g)
 
Capitalization
 
The Company’s authorized capital stock consists of 150,000,000 shares of common
stock, par value $0.001 per share, and 15,000,000 shares of preferred stock, par
value $0.001 per share, 100,000 of which are designated as Series A
Participating Preferred Stock.  See also (i) Registration Statement on Form S-4
filed by the Company (formerly as TorreyPines Therapeutics, Inc.) with the SEC
on August 19, 2009, and the exhibits attached thereto or incorporated therein;
(ii) Current Report on Form 8-K filed by the Company (formerly as TorreyPines
Therapeutics, Inc.) with the SEC on August 25, 2009, and the exhibits attached
thereto or incorporated therein; (iii) Current Report on Form 8-K filed by the
Company with the SEC on December 15, 2009, and the exhibits attached thereto or
incorporated therein; (iv) Current Report on Form 8-K filed by the Company with
the SEC on October 5, 2009, as amended, and the exhibits attached thereto or
incorporated therein; (v) Current Report on Form 8-K filed by the Company with
the SEC on April 22, 2010, and the exhibits attached thereto or incorporated
therein; (vi) Registration Statement on Form S-1 filed by the Company with the
SEC on April 23, 2010, as amended on May 7, 2010, and the exhibits attached
thereto or incorporated therein; (vii) Registration Statement on Form S-8 filed
by the Company with the SEC on May 14, 2010, and the exhibits attached thereto
or incorporated therein; and (viii) Quarterly Report on Form 10-Q for the
quarter ended May 31, 2010, filed by the Company with the SEC on July 15, 2010,
and the exhibits attached thereto or incorporated therein.

 
 

--------------------------------------------------------------------------------

 

Schedule 3.1(x)


Registration Rights
 



 
 

--------------------------------------------------------------------------------

 
